UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (1.6%) Bombardier, Inc. Class B (Canada) 1,799,974 $2,243,344 L-3 Communications Holdings, Inc. 38,000 4,387,480 Northrop Grumman Corp. 45,000 7,785,450 Airlines (2.4%) Aer Lingus Group PLC (Ireland) 1,733,257 4,765,672 American Airlines Group, Inc. 151,800 6,087,180 International Consolidated Airlines Group SA (Spain) (NON) 535,748 4,466,565 Spirit Airlines, Inc. (NON) 104,500 6,251,190 Automobiles (2.1%) Yamaha Motor Co., Ltd. (Japan) 823,000 18,755,178 Banks (4.8%) Bank of America Corp. 256,900 4,593,372 Bank of Ireland (Ireland) (NON) 31,856,016 13,388,855 ING Groep NV GDR (Netherlands) 331,122 5,628,052 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) (F) (RES) (NON) 130,448 3,073,538 Natixis SA (France) 1,007,524 7,396,132 Permanent TSB Group Holdings PLC (Ireland) (NON) 1,693,973 9,805,687 Beverages (1.3%) Anheuser-Busch InBev NV ADR (Belgium) 35,100 4,196,205 Britvic PLC (United Kingdom) 83,203 891,991 SABMiller PLC (United Kingdom) 125,375 6,583,152 Biotechnology (2.4%) AMAG Pharmaceuticals, Inc. (NON) (S) 66,500 4,249,350 Biogen, Inc. (NON) 20,200 6,439,356 Celgene Corp. (NON) 45,000 5,906,250 PTC Therapeutics, Inc. (NON) (S) 97,900 5,013,459 Building products (2.5%) Assa Abloy AB Class B (Sweden) 572,757 11,592,376 Fortune Brands Home & Security, Inc. (S) 140,171 6,693,165 LIXIL Group Corp. (Japan) 205,500 4,119,815 Capital markets (2.6%) Charles Schwab Corp. (The) 180,600 6,299,328 E*Trade Financial Corp. (NON) 370,800 10,538,136 Morgan Stanley 168,900 6,560,076 Chemicals (2.3%) Axiall Corp. 121,029 3,561,883 Monsanto Co. 79,000 8,049,310 Sherwin-Williams Co. (The) 16,500 4,583,040 Symrise AG (Germany) 76,315 5,079,527 Commercial services and supplies (1.0%) Kaba Holding AG Class B (Switzerland) 7,943 5,079,872 Regus PLC (United Kingdom) 1,005,148 4,406,803 Containers and packaging (0.9%) Sealed Air Corp. 161,200 8,571,004 Diversified consumer services (0.5%) Service Corporation International 145,200 4,430,052 Diversified financial services (1.4%) Challenger, Ltd. (Australia) 1,356,941 7,099,146 Eurazeo SA (France) 84,604 5,496,131 Diversified telecommunication services (2.2%) Com Hem Holding AB (Sweden) 565,484 4,995,989 Frontier Communications Corp. (S) 846,400 3,995,008 Koninklijke KPN NV (Netherlands) 1,583,711 6,265,247 Telecom Italia SpA RSP (Italy) 4,811,892 4,985,483 Electric utilities (1.1%) Exelon Corp. 305,200 9,793,868 Electronic equipment, instruments, and components (0.6%) Murata Manufacturing Co., Ltd. (Japan) 40,500 5,991,243 Energy equipment and services (1.0%) Ezion Holdings, Ltd. (Singapore) (S) 6,138,440 3,864,159 Halliburton Co. 128,500 5,370,015 Food products (4.2%) Associated British Foods PLC (United Kingdom) 125,269 6,305,502 JM Smucker Co. (The) 79,500 8,879,355 Kerry Group PLC Class A (Ireland) 62,898 4,775,600 Kraft Heinz Co. (The) 48,000 3,814,560 Nestle SA (Switzerland) 80,079 6,065,923 Nomad Foods, Ltd. (British Virgin Islands) (NON) 41,392 858,884 Pinnacle Foods, Inc. 161,400 7,254,930 Health-care equipment and supplies (0.5%) Cooper Cos., Inc. (The) 27,000 4,779,000 Health-care providers and services (2.5%) Capital Senior Living Corp. (NON) 210,153 4,684,310 Cardinal Health, Inc. 131,700 11,191,866 Universal Health Services, Inc. Class B 47,200 6,854,856 Hotels, restaurants, and leisure (3.6%) Accor SA (France) 87,131 4,280,151 Compass Group PLC (United Kingdom) 341,128 5,459,300 Dalata Hotel Group PLC (Ireland) (NON) 908,847 4,194,721 Hilton Worldwide Holdings, Inc. (NON) 224,571 6,029,731 NH Hotel Group SA (Spain) (NON) (S) 883,507 5,355,297 Thomas Cook Group PLC (United Kingdom) (NON) 4,246,867 7,950,603 Household durables (2.5%) Coway Co., Ltd. (South Korea) 55,832 4,647,061 PulteGroup, Inc. 437,600 9,067,072 Standard Pacific Corp. (NON) 457,735 4,115,038 Techtronic Industries Co., Ltd. (Hong Kong) 1,538,000 5,452,949 Independent power and renewable electricity producers (2.0%) Calpine Corp. (NON) 688,400 12,597,720 NRG Energy, Inc. 259,400 5,823,530 Insurance (6.8%) Admiral Group PLC (United Kingdom) 232,105 5,366,747 American International Group, Inc. 245,123 15,717,287 Assured Guaranty, Ltd. 333,400 8,154,964 Genworth Financial, Inc. Class A (NON) 799,600 5,605,196 Hartford Financial Services Group, Inc. (The) 316,000 15,025,800 Prudential PLC (United Kingdom) 300,328 7,065,798 St James's Place PLC (United Kingdom) 315,030 4,808,803 Internet and catalog retail (1.5%) Amazon.com, Inc. (NON) 17,100 9,168,165 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Global Fashion Holding SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) (F) (RES) (NON) 20,200 517,086 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Zalando SE (Germany) (NON) 132,308 4,513,150 Internet software and services (3.4%) Facebook, Inc. Class A (NON) 67,800 6,373,878 Google, Inc. Class C (NON) 24,662 15,428,794 Yahoo!, Inc. (NON) 254,000 9,314,180 IT Services (1.8%) Computer Sciences Corp. 74,400 4,867,992 Visa, Inc. Class A 149,700 11,278,398 Leisure products (0.6%) Brunswick Corp. 105,600 5,606,304 Media (5.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 465,780 6,998,056 Charter Communications, Inc. Class A (NON) (S) 34,300 6,374,998 DISH Network Corp. Class A (NON) 75,400 4,871,594 Global Mediacom Tbk PT (Indonesia) 32,652,800 2,995,371 Liberty Global PLC Ser. A (United Kingdom) (NON) 116,800 6,127,328 Live Nation Entertainment, Inc. (NON) 142,700 3,741,594 Mediaset SpA (Italy) 1,178,530 5,969,394 Numericable-SFR (France) (NON) 164,603 8,989,974 Multi-utilities (0.7%) Veolia Environnement SA (France) 297,260 6,635,527 Oil, gas, and consumable fuels (3.1%) Anadarko Petroleum Corp. 104,800 7,791,880 Cabot Oil & Gas Corp. 165,000 4,316,400 Exxon Mobil Corp. 109,400 8,665,574 Genel Energy PLC (United Kingdom) (NON) 465,968 2,702,331 MarkWest Energy Partners LP 68,900 4,508,816 Personal products (1.2%) Coty, Inc. Class A (NON) 369,300 9,871,389 Edgewell Personal Care Co. 9,500 909,245 Pharmaceuticals (7.9%) Astellas Pharma, Inc. (Japan) 569,800 8,603,588 AstraZeneca PLC (United Kingdom) 141,234 9,512,326 Bristol-Myers Squibb Co. 84,000 5,513,760 Impax Laboratories, Inc. (NON) 119,400 5,786,124 Jazz Pharmaceuticals PLC (NON) 32,100 6,170,904 Mylan NV (NON) 87,000 4,871,130 Novartis AG (Switzerland) 133,525 13,872,391 Sanofi (France) 63,621 6,840,638 Shionogi & Co., Ltd. (Japan) 142,400 5,676,264 Valeant Pharmaceuticals International, Inc. (NON) 20,200 5,202,106 Real estate investment trusts (REITs) (1.2%) Altisource Residential Corp. 143,126 2,355,854 Hibernia REIT PLC (Ireland) 6,097,177 8,783,041 Real estate management and development (2.6%) Howard Hughes Corp. (The) (NON) 35,700 4,853,772 Kennedy-Wilson Holdings, Inc. 257,635 6,523,318 RE/MAX Holdings, Inc. Class A 184,557 6,979,946 Sumitomo Realty & Development Co., Ltd. (Japan) 159,000 5,575,174 Road and rail (0.8%) Union Pacific Corp. 78,200 7,631,538 Semiconductors and semiconductor equipment (3.2%) Canadian Solar, Inc. (Canada) (NON) 191,500 5,142,733 Lam Research Corp. 64,100 4,927,367 Micron Technology, Inc. (NON) 268,400 4,968,084 SK Hynix, Inc. (South Korea) 130,359 4,120,764 Sumco Corp. (Japan) 434,800 4,345,791 SunEdison, Inc. (NON) 231,300 5,384,664 Software (1.9%) Activision Blizzard, Inc. 164,400 4,239,876 Nintendo Co., Ltd. (Japan) 35,300 6,219,699 RIB Software AG (Germany) (S) 134,755 2,459,663 TiVo, Inc. (NON) 431,800 4,300,728 Specialty retail (2.5%) Advance Auto Parts, Inc. 36,800 6,410,928 Home Depot, Inc. (The) 57,700 6,752,631 Lowe's Cos., Inc. 88,100 6,110,616 Tile Shop Holdings, Inc. (NON) (S) 256,755 3,666,461 Technology hardware, storage, and peripherals (0.5%) Samsung Electronics Co., Ltd. (South Korea) 4,285 4,305,289 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 83,527 6,051,532 Thrifts and mortgage finance (1.0%) Dewan Housing Finance Corp., Ltd. (India) 538,024 4,066,321 Radian Group, Inc. 259,300 4,786,678 Tobacco (3.1%) Imperial Tobacco Group PLC (United Kingdom) 161,132 8,461,309 Japan Tobacco, Inc. (Japan) 354,200 13,743,700 Philip Morris International, Inc. 66,400 5,679,192 Transportation infrastructure (0.8%) Aena SA (Spain) (NON) 65,095 7,184,233 Wireless telecommunication services (1.9%) Bharti Infratel, Ltd. (India) 988,171 6,908,669 Vodafone Group PLC ADR (United Kingdom) 268,181 10,131,878 Total common stocks (cost $809,686,347) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) (F) (RES) (NON) 108,051 $3,854,687 Total convertible preferred stocks (cost $3,653,997) SHORT-TERM INVESTMENTS (4.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.25% (d) Shares 25,763,949 $25,763,949 Putnam Short Term Investment Fund 0.11% (AFF) Shares 9,116,854 9,116,854 U.S. Treasury Bills 0.03%, November 12, 2015 (SEGSF) $435,000 434,910 U.S. Treasury Bills 0.0005%, November 5, 2015 (SEGSF) 21,000 20,995 U.S. Treasury Bills 0.03%, October 22, 2015 (SEGSF) 745,000 744,896 U.S. Treasury Bills 0.03%, October 15, 2015 (SEGSF) 1,095,000 1,094,889 U.S. Treasury Bills 0.01%, October 8, 2015 (SEGSF) 100,000 99,990 Total short-term investments (cost $37,276,653) TOTAL INVESTMENTS Total investments (cost $850,616,997) (b) FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $149,473,859) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/16/15 $5,549,154 $5,545,931 $(3,223) Barclays Bank PLC Canadian Dollar Sell 10/21/15 45,396 45,566 170 Euro Sell 9/16/15 3,490,652 3,394,629 (96,023) Hong Kong Dollar Buy 8/19/15 5,958,756 5,960,171 (1,415) Japanese Yen Sell 8/19/15 1,029,549 1,160,155 130,606 Singapore Dollar Sell 8/19/15 175,808 181,581 5,773 Swiss Franc Buy 9/16/15 7,080,987 7,255,494 (174,507) Citibank, N.A. Australian Dollar Buy 10/21/15 4,548,966 4,761,814 (212,848) Canadian Dollar Buy 10/21/15 2,854,157 2,971,709 (117,552) Danish Krone Buy 9/16/15 5,673,547 5,764,320 (90,773) Euro Sell 9/16/15 10,430,528 10,451,797 21,269 Japanese Yen Buy 8/19/15 3,557,792 3,633,640 (75,848) Credit Suisse International Australian Dollar Buy 10/21/15 3,691,526 3,864,183 (172,657) British Pound Sell 9/16/15 486,775 564,081 77,306 Canadian Dollar Buy 10/21/15 11,296,107 11,761,106 (464,999) Euro Buy 9/16/15 573,717 573,331 386 Japanese Yen Buy 8/19/15 407,312 428,651 (21,339) Swiss Franc Buy 9/16/15 1,879,116 1,925,174 (46,058) Deutsche Bank AG Australian Dollar Buy 10/21/15 4,627,292 4,840,627 (213,335) British Pound Sell 9/16/15 5,249,614 5,152,009 (97,605) Canadian Dollar Buy 10/21/15 626,071 651,625 (25,554) Euro Sell 9/16/15 7,060,971 7,056,744 (4,227) Goldman Sachs International Japanese Yen Sell 8/19/15 3,232,219 3,241,430 9,211 HSBC Bank USA, National Association British Pound Sell 9/16/15 1,890,428 1,847,236 (43,192) Canadian Dollar Buy 10/21/15 2,112,761 2,199,686 (86,925) Euro Sell 9/16/15 3,745,149 3,740,056 (5,093) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 119,382 120,436 (1,054) Canadian Dollar Buy 10/21/15 93,314 95,843 (2,529) Euro Sell 9/16/15 5,068,840 4,910,925 (157,915) Japanese Yen Buy 8/19/15 624,786 646,401 (21,615) Norwegian Krone Buy 9/16/15 2,105,765 2,202,899 (97,134) Singapore Dollar Sell 8/19/15 270,816 281,895 11,079 Swedish Krona Sell 9/16/15 5,488,912 5,611,991 123,079 Royal Bank of Scotland PLC (The) Singapore Dollar Buy 8/19/15 96,975 98,167 (1,192) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 219,983 230,287 (10,304) British Pound Sell 9/16/15 65,257 63,716 (1,541) Canadian Dollar Buy 10/21/15 2,206,763 2,297,209 (90,446) Euro Sell 9/16/15 6,104,959 6,100,887 (4,072) Israeli Shekel Buy 10/21/15 2,341,165 2,343,168 (2,003) Japanese Yen Buy 8/19/15 185,807 194,571 (8,764) Swedish Krona Buy 9/16/15 305,137 312,981 (7,844) Swiss Franc Sell 9/16/15 2,479,683 2,540,427 60,744 UBS AG Australian Dollar Buy 10/21/15 2,684,276 2,695,057 (10,781) British Pound Sell 9/16/15 3,334,517 3,257,684 (76,833) Euro Sell 9/16/15 5,964,634 6,011,564 46,930 Swiss Franc Buy 9/16/15 2,226,916 2,282,073 (55,157) WestPac Banking Corp. Australian Dollar Sell 10/21/15 45,205 45,742 537 British Pound Sell 9/16/15 6,416,593 6,266,094 (150,499) Canadian Dollar Buy 10/21/15 1,736,752 1,807,969 (71,217) Euro Buy 9/16/15 83,184 83,127 57 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments Total return Swap counterparty/ premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation JPMorgan Chase Bank N.A. baskets 36,877 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $(181,886) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $910,431,554. (b) The aggregate identified cost on a tax basis is $851,040,293, resulting in gross unrealized appreciation and depreciation of $139,045,215 and $53,785,526, respectively, or net unrealized appreciation of $85,259,689. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,445,337, or 0.8% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $36,501,807 $207,726,105 $235,111,058 $11,312 $9,116,854 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $25,763,949, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $25,020,218. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,275,717 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.9% United Kingdom 9.8 Japan 8.0 Ireland 5.0 France 4.4 Switzerland 2.7 Spain 2.6 Italy 1.9 Sweden 1.8 South Korea 1.4 Germany 1.3 Netherlands 1.3 India 1.2 Canada 0.8 Australia 0.8 Hong Kong 0.6 Belgium 0.5 Other 1.0 Total 100.0% ⌂Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,428,023 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,093,750 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $82,472,512 $91,612,737 $517,112 Consumer staples 41,463,760 46,827,177 — Energy 30,652,685 6,566,490 — Financials 97,993,727 84,479,887 3,073,538 Health care 76,662,471 44,505,207 — Industrials 41,079,347 41,615,336 — Information technology 76,226,694 27,442,449 — Materials 24,765,237 5,079,527 — Telecommunication services 14,126,886 23,155,388 — Utilities 28,215,118 6,635,527 — Total common stocks Convertible preferred stocks — — 3,854,687 Short-term investments 9,116,854 28,159,629 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,236,926) $— Total return swap contracts — (181,886) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $487,147 $2,724,073 Equity contracts — 181,886 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$214,100,000 OTC total return swap contracts (notional)$4,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts# — 136,549 21,269 77,692 — 9,211 — 134,158 — 60,744 46,930 594 487,147 Total Assets $— $136,549 $21,269 $77,692 $— $9,211 $— $134,158 $— $60,744 $46,930 $594 $487,147 Liabilities: OTC Total return swap contracts*# — 181,886 — 181,886 Forward currency contracts# 3,223 271,945 497,021 705,053 340,721 — 135,210 280,247 1,192 124,974 142,771 221,716 2,724,073 Total Liabilities $3,223 $271,945 $497,021 $705,053 $340,721 $— $135,210 $462,133 $1,192 $124,974 $142,771 $221,716 $2,905,959 Total Financial and Derivative Net Assets $(3,223) $(135,396) $(475,752) $(627,361) $(340,721) $9,211 $(135,210) $(327,975) $(1,192) $(64,230) $(95,841) $(221,122) $(2,418,812) Total collateral received (pledged)##† $— $(110,988) $(429,950) $(489,933) $(340,721) $— $(135,210) $(327,975) $— $— $(95,841) $— Net amount $(3,223) $(24,408) $(45,802) $(137,428) $— $9,211 $— $— $(1,192) $(64,230) $— $(221,122) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
